                 2:21-cv-00037-BHH                Date Filed 04/15/21         Entry Number 21          Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action



                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


                      Michael Brown
                             Plaintiff        )
                                v.            )                              Civil Action No.     2:21-cv-00037-BHH
                                              )
Nadine Washington; Andrew Washington; Ebony )
Brown; April Brown; Andrew Brown, Jr.; Rodney )
Parker; Jennifer Prioleau
                            Defendant


                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus post judgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: This action is dismissed without issuance and service of process..



This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable Bruce Howe Hendricks, United States District Judge.


Date:                                April 15, 2021                        CLERK OF COURT


                                                                                       s/Chelsea Pegram-Conner
                                                                                       Signature of Clerk or Deputy Clerk
